Per Curiam.

We concur in the board’s findings of fact and conclusions of law. However, respondent’s repeated violations of the Disciplinary Rules over a relatively short period of time merit a more severe penalty than that recommended by the board. Respondent’s most recent violations took place approximately one month after his suspension was announced by this court in Cuyahoga Cty. Bar Assn. v. Caywood, 71 Ohio St.3d 164, 642 N.E.2d 625. In defiance of our ordered suspension, respondent continued to practice law by appearing in court as an attorney, even though he knew that it was clearly improper for him to do so. In light of respondent’s current violations and history of professional misconduct, respondent is hereby ordered permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.